              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ROBERT LEON HOLLAND, JR.
A/K/A/ Michael L. Hall,
FDOC Inmate No. 169757,
     Plaintiff,


vs.                                         Case No. 3:19cv416/RV/EMT

MARK S. INCH, et al.,
     Defendants.
____________________________/
                                   ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated April 17, 2019 (ECF No. 5). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (ECF

No. 6).

      Having considered the Report and Recommendation, and the timely filed

objections thereto, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:



Case No: 3:19cv416/RV/EMT
      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     Plaintiff’s claims are DISMISSED pursuant to 28 U.S.C.A. §

1915A(b) for failure to state a claim upon which relief may be granted.

      3.     This dismissal is deemed a “strike” for purposes of 28 U.S.C.

§ 1915(g).

      4.     All pending motions are DENIED as moot.

      DONE AND ORDERED this 6th day of May, 2019.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:19cv416/RV/EMT
